Citation Nr: 0610863	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-20 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
August 1970.  He died in January 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran died in January 2003, from bronchopneumonia, 
chronic emphysematous lung disease and chronic bronchitis, 
and service connection was not in effect for these diseases 
during his lifetime.

2.  The record contains no indication that the veteran's 
death was proximately due to or the result of a service-
connected disease or injury.

3.  The veteran's service-connected disabilities were 
evaluated at a combined 40 percent level at the time of his 
death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1110, 1131, 1310, 1318 (West 2002); 38 C.F.R. §§ 
3.303, 3.312 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in June 2003, 
subsequent to the issuance of the rating decision currently 
on appeal.  Accordingly, the AOJ has not complied with the 
VCAA's notice requirements in a timely fashion.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the June 
2003 letter referred to above informed the appellant of 
information and evidence needed to substantiate and complete 
a claim of service connection for the cause of death.  
Moreover, the appellant was generally advised to submit any 
evidence that would substantiate her claim that the condition 
that contributed to the veteran's death was caused by injury 
or disease that began in service.  Pelegrini, 18 Vet. App. at 
121.  Also, the June 2003 letter informed the veteran of 
which portion of information should be provided by the 
claimant, and which portion VA would try to obtain on the 
claimant's behalf.  The RO informed the appellant that it 
would make reasonable attempts to obtain records in the 
custody of a Federal agency and that while the RO would 
assist the appellant in obtaining other records that it was 
ultimately her responsibility to obtain them.  38 C.F.R. § 
3.159(b)(1) (2005);  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 6, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.

Despite any inadequate notice provided to the appellant on 
this element, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim, any 
question as to the appropriate effective date to be assigned 
is rendered moot.  Particularly, because, as concluded below, 
the preponderance of the evidence is against a claim of 
service connection for the cause of death, and any 
potentially contested issues regarding downstream elements in 
the event of a grant are rendered moot.

VCAA requires VA to assist the claimant in obtaining evidence 
necessary to substantiate a claim, 38 C.F.R. § 3.159(c), 
which includes providing a medical opinion when such is 
necessary to make a decision on the claim.  In this case, the 
appellant's spouse's service medical files are of record, as 
is a certificate regarding his death.  The RO requested 
records identified by the appellant from the Social Security 
Administration ("SSA"); Clayton Mitchell, M.D.; W.S. Terry, 
M.D.; and Longview Regional Hospital.  SSA and Dr. Terry 
indicated to the RO that they no longer possessed records for 
the veteran, and the RO obtained medical records from Dr. 
Mitchell and the Longview Regional Hospital.  The appellant 
was informed of the negative responses from SSA and Dr. 
Terry.  Because the record lacks evidence that suggests that 
the deceased veteran's service-connected disabilities 
contributed to his death, solicitation of a medical opinion 
is not necessary to decide the claim.  See 38 C.F.R. § 
3.159(c)(4).

As such, VA has fulfilled its duties to the appellant to the 
extent possible given the particular circumstances of this 
case.  Consequently, based on all of the foregoing, the Board 
finds that no further notice and/or development is required 
pursuant to the VCAA.





Analysis

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  38 U.S.C.A. § 1310; see also 
Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.306.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990) (a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

38 U.S.C.A. § 1318 allows for the payment of benefits to the 
surviving spouse of a deceased veteran who, at the time of 
his death, was in receipt of or entitled to receive 
compensation for a service-connected disability rated totally 
disabling if (1) the disability was continuously rated 
totally disabling for a period of ten years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
See 38 U.S.C.A. § 1318(b).  38 C.F.R. § 3.22, the 
implementing regulation, defines "entitled to receive" as 
meaning that at the time of death the veteran had service-
connected disability rated totally disabling by VA but was 
not actually receiving compensation therefor as a result of 
certain enumerated reasons such as VA withholding payment for 
the offset of a debt or VA paying the benefits to a veteran's 
dependent.  See 38 C.F.R. § 3.22(b).

At the time of the veteran's death, he was receiving 
compensation for three service-connected disabilities: 1) 
degenerative arthritis and degenerative disc disease with 
herniated nucleus pulposus of the lumbar spine; 2) bilateral 
defective hearing; and 3) Morton's neuroma of the right foot.  
The veteran was not service-connected for any other 
disabilities.  The disabilities were a combined 40 percent 
disabling.

In support of her claim, the appellant submitted a 
Certificate of Death from the Texas Department of Health, 
Bureau of Vital Statistics, which identified her spouse's 
date of death in January 2003.  This certificate listed 
bronchopneumonia, chronic emphysematous lung disease and 
chronic bronchitis as the causes of her spouse's death.  
Hypertension and tobacco use were also listed as contributing 
to his death.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
appellant's claim of service connection for cause of death.  
The record lacks any competent medical evidence showing that 
the appellant's spouse's service-connected disabilities 
caused or contributed substantially or materially to her 
spouse's death.  Moreover, the competent medical evidence of 
record reveals that the veteran's death was caused by 
nonservice-connected diseases.  Because the preponderance of 
the evidence is against the claim, service connection for the 
cause of the veteran's death must be denied.  Further, 
because the veteran's service-connected disabilities were not 
rated as 100 percent disabling for the 10 years prior to his 
death, DIC benefits are not warranted under 38 U.S.C.A. 
§ 1318.  

In reaching this decision, the Board has considered the 
appellant's assertions that the veteran died as the result of 
a service-connected illness, but the resolution of issues 
that involve medical knowledge, such as the determination of 
nexus between the cause of her spouse's death and military 
service, require professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (a layperson is generally 
not capable of opining on matters requiring medical 
knowledge).  As such, the appellant's assertions regarding 
the cause of the veteran's death are not competent medical 
evidence.


ORDER

Entitlement to DIC benefits is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


